El Juez Asociado Sr. Hernández,
emitió la opinión del Tribunal.
Con fecha 13 de Lebrero próximo pasado el abogado Don Eugenio Benitez Castaño, á nombre de Don Acisclo Díaz Valcarcel, presentó escrito solicitando que se dis-ponga por esta Corte Suprema la revisión del pleito sos-tenido por Díaz Valcarcel contra Don Mauricio y Don Arturo Guerra, sobre interdicto de obra nueva, en cuyo pleito, según alega, recayeron varios fallos, á saber, uno á favor del demandante por el Juzgado de Ia Instancia de San Francisco, uno en pro y otro en contra del mismo de-mandante, por la Corte de Distrito de San Juan, y por último, otro de la Corte Suprema desestimando el recur-so de casación por quebrantamiento de forma é infrac-ción de ley.
El peticionario acompaña copia literal de la sentencia *158que dice pronunció la Corte de Distrito de San Juan en 31 de Agosto de 1900 por la que se declaró con lugar la demanda de interdicto, sentencia firmada por los Jue-ces Don Juan R. Ramos, Don Felipe Cuchí y Don Angel Acosta, disidente, sin que la diligencia de la publica-ción aparezca autorizada por funcionario alguno.
También se ha presentado otra copia de la sentencia pronunciada por la mencionada Corte en 24 de Setiembre del año expresado, por la que se declaró sin lugar el mis-mo interdicto, cuya sentencia firman los Jueces Don Juan R. Ramos, y Don Felipe Cuchí, quien disentía del fallo, autorizando también el primero, con su firma, la manifes-tación de que Don Angel Acosta votó en Sala y no quiso firmar.
Contra esa segunda sentencia fue que se interpusieron los dos recursos de casación desestimados por la Corte Suprema y la parte funda su petición de revisión del jui-cio, principalmente, en que el pleito estaba ya decidido por la sentencia de 31 de Agosto, cuando se dictó la de 24 de Setiembre, que íué materia de los recursos de casación, presentando, para comprobar ese hecho, copias de cartas de Don Felipe Cuchí y de Don Juan R. Ramos, testimo-niadas en acta notarial, y copia de acta notarial en que constan manifestaciones hechas sobre el particular por Acosta .y oídas por Don Antonio Moreno Calderón.
El Letrado de Don Acisclo Díaz no cita texto legal al-. guno que autorice la revisión del pleito de que se trata, y en el acto de la vista manifestó que si bien no hay ley al-guna que expresamente ampare su pretensión, puede aplicarse al caso el Artículo 7o. del Código Civil, precep-tivo de que “cuando no haya ley aplicable el caso, el Tribunal resolverá conforme á equidad, que quiere decir, que se tendrá en cuenta la razón natural, de acuerdo con los principios generales del derecho, y los usos y costumbres establecidos. ’ ’
Hemos buscado las leyes que puedan ser aplicables al *159presente caso, y hallado que el título 22 del Libro 2o. de la antigua Ley de Enjuiciamiento Civil autoriza el recurso de revisión; pero como el peticionario no se ha ajustado á los preceptos de dicho título para formular su pedimen-to, y por otra parte, ese título ha sido derogado por in-compatibilidad con el Código de Enjuiciamiento Civil, aprobado en Io dé Marzo del año próximo pasado, que co-menzó á regir en Io de Julio del mismo año, sería impro-cedente el recurso de revisión intentado, si se fundara en la ley expresada.
Hemos acudido al nuevo Código de Enjuiciamiento Civil, actualmente vigente, y en el Capítulo 6o del título 9° desde el art. 220 al 226, hay preceptos que regulan la con-cesión de un nuevo juicio, pero dentro de esos preceptos no cabe que este Tribunal acuerde la revisión solicitada, que sólo podría otorgarse, en su caso, por eí' Juez que co-noció originalmente del juicio anterior.
Habiendo, pues, como hay, preceptos que autorizan, en casos taxativos, la celebración de un nuevo juicio, se ha-ce ocioso invocar el art. 7a del Código Civil, que no es apli-cable en materia de procedimiento, ó de derecho adjetivo, sino cuando se trata de decidir materia de derecho sus-tantivo.
Por las razones expuestas opinamos que debe declarar-se sin lugar la revisión del pleito que solicita la represen-tación de Don Acisclo Díaz Yalearcel.
Jueces Concurrentes: Sres. Presidente Quiñones y Asociados Eigueras y MacLéary. . •
El Juez Asociado Sr. Wolf también concurrió, hacien-do constar que no está conforme con todos los fundamen-tos expresados en la opinión.